Judgment unanimously modified, on the law, in accordance with memorandum and, as modified, affirmed. Memorandum: The People candidly concede that the sentence upon Count No. 8 of the indictment was error. In that count, appellant was charged with possession of a weapon as a misdemeanor, but the court mistakenly sentenced him as a felon. The sentence should be modified to a definite term of one year (see *1007People v Dixon, 52 AD2d 1090). We have examined appellant’s other contentions and find them to be without merit. (Appeal from judgment of Erie Supreme Court — criminal possession dangerous drug, first degree and other charges.) Present — Marsh, P. J., Moule, Goldman and Witmer, JJ.